DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Amendment
The amendment filed on 11/30/2020 has been entered.
Status of Claims
Claims 1, 5-8, 14-15, 20, have been amended. Claims 2-3, 9, 16-17 have been canceled. Claim 22-25 have been added. Claims 1, 4-8, 10-15, 18-25 are currently pending in the application and have been examined. 
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant’s arguments filed 11/30/2020 have been fully considered and are persuasive.  The additional elements recited in the amended claims including the use of sensors with supervised learning, virtual machines and an automated device integrate the presumed abstract idea into a practical application into a meaningful way beyond generally linking it to a particular technological environment.  The rejection of has been withdrawn. 

Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments filed 11/30/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 4-8, 10-11, 13-15 and 18-20, 22-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0249574 (hereinafter; Knijnik) in view of US Pub. No. 2016/0171633 (hereinafter; DeWalt).
Regarding claims 1, 8 and 15, Knijnik discloses:
A method, comprising: training, by a device, a machine learning model with historical productivity data and skills data to generate a trained machine learning model that determines allocations of tasks to workers 
A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive a machine learning model that is trained with historical productivity data and skills data to generate a trained machine learning model that determines allocations of tasks to workers, [e.g. Knijnik [0008] discloses collecting feedback based on historical data and tracking variable resource characteristics, and applying machine learning algorithms in order to automatic the allocation of resources to tasks. [0012] discloses updating characteristics of a resource based on performance of said resource in completing a task (i.e. historical productivity). [0080], [0106] disclose identifying particular relevant skills necessary to accomplish the task.]
wherein the historical productivity data identifies a quantity of prior tasks completed by the workers and subject matter associated with the prior tasks, [e.g. Knijnik [0137] discloses updating the expertise matrix of the resources involved in completing a task based on number of tasks completed and difficulty level of the tasks, the system will update the expertise matrix by increasing the expertise level for a resource (e.g., by identifying the resource as being at the “expert” level).]
and wherein the skills data identifies skills and experience of the workers; [e.g. Knijnik [0107] discloses allocating tasks based on the resource level of expertise on a given skill the task demands and the level of expertise the resource possesses with respect to that particular skill.] 
receiving, by the device, new task data identifying new tasks to allocate to the workers; [e.g. Knijnik [0078] discloses a task creation process, system 100 determines 
performing, by the device, natural language processing on the new task data to convert the new task data to processed new task data; [e.g. Knijnik [0022], [0069] disclose a project management system that includes a learning engine. The machine learning tool also receives and executes pre-defined rules customized for the creation of system objects (e.g., projects, tasks, resources) and variables associated with those objects, and the execution and association of objects with one another, such as, for example, the task allocation process.]
processing, by the device, the processed new task data and the real-time productivity data, with the trained machine learning model, to determine allocations of the new tasks to the workers; 
causing, by the device (the one or more devices), the new tasks to be allocated (to reallocate the one or more of the new tasks) to the workers by one or more devices and based on the determined allocations of the new tasks (on determination that the new tasks are to be reallocated); [e.g. Knijnik [0008] discloses a project management system capable of automatic task generation for a project and automatic allocation of resources, and management of tasks and resources based on changes to task and resource characteristics and other variables, and which allows for automatic task generation, allocation of tasks, and efficient management of work flow.]
retraining, by the device and using one or more supervised machine learning techniques, the trained machine learning model to generate a new machine learning model based on using the determined allocations of the new tasks as training data and validation data for the supervised machine learning technique; [e.g. Knijnik [0070] discloses a machine learning engine capable of generating information for use with forecasting and optimizing decisions (including allocation of tasks). The system databases 106, 104 contain all relevant information pertaining to the tasks that have been and are to be performed, how the tasks were performed, and by what resources the tasks were performed and managed. The machine learning engine is capable of analyzing this information to develop associations between the information and generate forecasts corresponding to, among other things, task completion, resource utilization, and financial inlays and outlays. As additional information is provided to the system, the machine learning engine continually updates and improves its ability to forecast what is likely to happen with respect to the selection of a particular parameter 
Although Knijnik discloses using machine learning for allocating and reallocating tasks to workers, Knijnik does not specifically disclose receiving data from sensors associated with the workers. However, DeWalt discloses the following limitations:
receiving, by the device and from sensors associated with the workers, real-time productivity data identifying productivity of the workers in completing current tasks assigned to the workers, [e.g. DeWalt [0004] discloses using sensor data collected in real-time from wearable sensors worn by workers performing tasks to identify efficient processes, crew-based metrics, and efficient working relationships.] 
wherein the sensors include at least one of: one or more biometric sensors, one or more video cameras, or one or more telephone monitoring devices, [e.g. DeWalt [0022] discloses one or more sensors the worker can wear while working to detect biometric information.]  
and wherein the sensors provide data indicating when the workers complete the current tasks; [e.g. DeWalt [0039] discloses transmitting data from one or more sensors to a computer system that includes a user interface with a graphical display that can show graphical efficiency of one or more workers or team of workers in real time and/or historically. The user interface can display a meter showing a percentage of a project 
performing, by the device, one or more actions based on the determined allocations of the new tasks, the one or more actions comprising: causing new virtual machines to be instantiated for the new tasks; [e.g. DeWalt [0019] discloses types of machines to be operated depending on worker task assignment.]
causing an automated device to deliver an object to one of the workers for one of the new tasks; or causing client devices associated with the workers to be updated with software for performing the new tasks; [e.g. DeWalt [0053] discloses a model that can be integrated with one or more building information modeling (BIM) programs. The BIM program can provide the model with real-time information and can be updated in real-time with progress on the worksite.]
and providing, by the device, the new machine learning model to process additional task data and additional real-time productivity data received from the sensors. [e.g. DeWalt [0051] discloses using machine learning to learn new actions and/or adjust to variance based on data received from the one or more sensors.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the use of machine learning to allocate and reallocate tasks to workers with the sensor data obtained in real-time of DeWalt in order to determine efficient processes for use in current and future projects to maximize efficiency (DeWalt abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 1, further comprising: receiving new real-time productivity data identifying productivity of the workers in completing the new tasks allocated to the workers; [e.g. Knijnik [0143] discloses ranking resources based on their performance and giving them real-time feedback about their performance (i.e. productivity).]
determining that one or more of the new tasks are to be reallocated based on the new real- time productivity data; [e.g. Knijnik [0121] discloses reassigning tasks in order to address inefficiencies. The system automatically attempts to address gaps in the schedules of resources by prioritizing the resource as an available resource for purposes of allocating new tasks.] 
and causing the one or more devices to reallocate the one or more of the new tasks based on determining that the one or more of the new tasks are to be reallocated. [e.g. Knijnik [0121] discloses The system automatically attempts to address gaps in the schedules of resources by prioritizing the resource as an available resource for purposes of allocating new tasks. In this way, the system works to achieve 100% allocation for a production team.]  
Regarding claim 5, Knijnik discloses:
The method of claim 1, further comprising: providing, to a client device associated with a manager of the workers, information suggesting the determined allocations of the new tasks, prior to causing the new tasks to be allocated to the workers based on the determined allocations of the new tasks; [e.g. Knijnik Fig. 7 discloses a task creation webpage used by a project manager. [0103-0104] discloses the task allocation process. [0105] discloses: In order to perform the task allocation process, the system receives 
receiving, from the client device, a response indicating an approval of the information suggesting the determined allocations of the new tasks; [e.g. Knijnik [0110] discloses accepting a delay of a task in order to assign the preferred resource to the task. If the preferred resource cannot meet the specific deadline of the task, but can meet it within a specified grace period, then the system 100 accepts the delay and assigns the preferred resource to the task provided that the priority level of the task is low or standard.]
and causing the new tasks to be allocated to the workers by the one or more devices and based on the response. [e.g. Knijnik [0110] discloses the system 100 accepts the delay and assigns the preferred resource to the task provided that the priority level of the task is low or standard.]
Regarding Claim 6, Knijnik discloses:
The method of claim 1, further comprising: receiving new real-time productivity data identifying productivity of the workers in completing the new tasks allocated to the workers; [e.g. Knijnik [0133] discloses the resource performs the task and at the end of the task logs into the system and mark the task as completed, then uploads all documents generated in accordance with the scope of the tasks. This triggers the server machine to generate a quality assurance tracker task for the associated production manager so that the production manager can validate what has been done, ensuring 
determining that one or more of the new tasks are to be reallocated based on the new real- time productivity data; [e.g. Knijnik [0112] discloses the system 100 can be configured to override preferred resource selection process and to automatically assign the resource to a particular task in certain circumstances in order to take into account certain project realities or client demands. [0121] discloses the system automatically generates alert to users, such as production managers, to allow the project managers and production managers to interact with the system 100 via server machine 102 to reassign tasks in order to address schedule inefficiencies.] 
and retraining the new machine learning model based on determining that the one or more of the new tasks are to be reallocated. [e.g. Knijnik [0070] discloses: As additional information is provided to the system, the machine learning engine continually updates and improves its ability to forecast what is likely to happen with respect to the selection of a particular parameter for a particular action (e.g., the assignment of a particular resource to a particular task).] 
Regarding claim 7, Knijnik discloses:
The method of claim 1, further comprising; the non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: providing, to a client device associated with a manager of the workers, information suggesting the determined allocations of the new tasks, prior to causing the new tasks to be allocated to the workers based on the determined allocations of the new tasks; [e.g. Knijnik [0104] discloses after the task creation process is concluded, the system automatically starts the task allocation process. [0112] discloses that before allocating the tasks a project manager can set an option on the system to change or not change resources allocation in a specific project or client.]
receiving, from the client device, a response indicating an approval of a first portion of the determined allocations of the new tasks and a disapproval of a second portion of the determined allocation; [e.g. Knijnik [0110] discloses allocating or not allocating resources to the tasks. Based on task deadlines and resources skills.]
causing the new tasks, associated with the first portion of the determined allocations, to be allocated to the workers by the one or more devices and based on the response; [e.g. Knijnik [0104] discloses after the task creation process is concluded, the system automatically starts the task allocation process.]
and wherein retraining the trained machine learning model comprises: retraining the trained machine learning model based on the response. [e.g. Knijnik [0069] discloses the machine learning tool receives and executes pre-defined rules that are continuously improved. The machine learning engine analyzes data corresponding to the input and creation of tasks and the results thereof, and identifies associations between inputs and positive results. The results of this analysis and identification are stored by the machine learning engine as optimized parameters (also referred to as recommended behavior parameters) for each action taken by a user in connection with the project management system (e.g., the task generation or task allocation actions). [0070] discloses: As 
Regarding claims 10 and 18, although Knijnik discloses using machine learning to allocate and reallocate tasks to workers, Knijnik does not specifically disclose comparing productivity data. However, DeWalt discloses the following limitations:
The device of claim 8 wherein the one or more processors are further to; the non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: compare the real-time productivity data and the new real-time productivity data; [e.g. DeWalt [0005] discloses monitoring individuals performing processes while engaged in a productive task and comparing efficiency of current and future processes.]
identify a difference between the real-time productivity data and the new real-time productivity data based on comparing the real-time productivity data and the new real-time productivity data, [e.g. De Walt [0055] discloses identifying differences in efficiency using real-time sensor data.]
wherein the difference between the real-time productivity data and the new real-time productivity data is associated with determining that one or more of the new tasks are to be reallocated; [e.g. DeWalt [0055] discloses using analyzing sensor (i.e. real-time productivity) data to determine that a first worker with a first set of skills or ability level 
and  provide to a client device associated with a manager of the workers, information identifying the difference between the real-time productivity data and the new real-time productivity data. [e.g. DeWalt [0004] discloses that one or more project managers can monitor and view the sensor data in real-time.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning model used to allocate and reallocate tasks of Knijnik with the comparison of efficiency/productivity data of DeWalt in order to assigned the tasks to the most efficient corkers (DeWalt [0055]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 11 and 19, Knijnik discloses:
The device of claim 8, wherein the one or more processors are further to; the non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive, from a client device associated with a manager of the workers, an input indicating priorities associated with the new tasks (preferred workers to assign to new the tasks), [e.g. Knijnik [0080] discloses the user 
wherein the one or more processors, when processing the/wherein the one or more instructions that cause the one or more processors to process the processed new task data and the real-time productivity data with the trained machine learning model, are to: process (the processed) new task data, the real-time productivity data, and the input, with the trained machine learning model, to determine the allocations of the new tasks to the workers. [e.g. Knijnik [0069] discloses the machine learning tool receives and executes pre-defined rules that are continuously improved. The machine learning engine analyzes data corresponding to the input and creation of tasks and the results thereof, and identifies associations between inputs and positive results. The results of this analysis and identification are stored by the machine learning engine as optimized parameters (also referred to as recommended behavior parameters) for each action taken by a user in connection with the project management system (e.g., the task generation or task allocation actions). [0070] discloses: As additional information is provided to the system, the machine learning engine continually updates and improves its ability to forecast what is likely to happen with respect to the selection of a particular parameter for a particular action (e.g., the assignment of a particular resource to a particular task).]

The device of claim 8, wherein the one or more processors are further to: cause, based on the determining that the one or more of the new tasks are to be reallocated, reallocation of other tasks assigned to one of the workers. [e.g. Knijnik [0121] discloses reassigning tasks in order to address inefficiencies.] 
Regarding claim 14, Knijnik discloses:
The device of claim 8, wherein the one or more processors are further to: provide, to a client device associated with a manager of the workers, information suggesting a determined allocation of an additional new task; [e.g. Knijnik Fig. 7 discloses a task creation webpage used by a project manager. [0103-0104] discloses the task allocation process. [0105] discloses: In order to perform the task allocation process, the system receives information about each professional including username, practice area, level of expertise, and team. This allows the best resource for a particular project to be allocated.]
receive, from the client device, a response indicating a disapproval of the determined allocation of the additional new task; [e.g. Knijnik [0110] discloses allocating or not allocating resources to the tasks. Based on task deadlines and resources skills.]
and wherein the one or more processors, when retraining the trained machine learning model, are to: retrain the trained machine learning model based on the response. [e.g. Knijnik [0069] discloses the machine learning tool receives and executes pre-defined rules that are continuously improved. The machine learning engine analyzes data corresponding to the input and creation of tasks and the results thereof, and identifies associations between inputs and positive results. The results of this analysis 
Regarding claim 20, Knijnik discloses:
The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide, to a client device associated with a manager of the workers, information suggesting the determined allocations of the new tasks, prior to causing the one or more devices to allocate the new tasks to the workers; [e.g. Knijnik [0104] discloses after the task creation process is concluded, the system automatically starts the task allocation process. [0112] discloses that before allocating the tasks a project manager can set an option on the system to change or not change resources allocation in a specific project or client.]
receive, from the client device, a response indicating an approval of a first portion of the determined allocations of the new tasks and a disapproval of a second portion of the determined allocation; 
cause the one or more devices to allocate the new tasks, associated with the first portion of the determined allocations, to the workers based on the response; [e.g. Knijnik [0104] discloses after the task creation process is concluded, the system automatically starts the task allocation process.]
and wherein the one or more instructions, that cause the one or more processors to retrain the trained machine learning model, cause the one or more processors to: retrain the trained machine learning model based on the response. [e.g. Knijnik [0069] discloses the machine learning tool receives and executes pre-defined rules that are continuously improved. The machine learning engine analyzes data corresponding to the input and creation of tasks and the results thereof, and identifies associations between inputs and positive results. The results of this analysis and identification are stored by the machine learning engine as optimized parameters (also referred to as recommended behavior parameters) for each action taken by a user in connection with the project management system (e.g., the task generation or task allocation actions). [0070] discloses: As additional information is provided to the system, the machine learning engine continually updates and improves its ability to forecast what is likely to happen with respect to the selection of a particular parameter for a particular action (e.g., the assignment of a particular resource to a particular task).]

The method of claim 1, wherein receiving the real-time productivity data comprises; the device of claim 8, wherein the one or more processors, when receiving the real-time productivity data, are configured to; the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to receive the real-time productivity data, cause the one or more processors to: receiving the real-time productivity data from a plurality of user devices that the workers - 13 -PATENT U.S. Patent Application No. 16/275,195Attorney Docket No. 0095-0460use in completing the current tasks, [e.g. DeWalt [0039] discloses: data from one or more sensors 401 can be transmitted to a computer system 402. The computer system can be a central computer system configured to receive, analyze, and/or store sensor data from one or more workers and can be further configured to transmit raw and/or processed sensor data to one or more user devices 403. A user device can be an electronic device in communication with the computer system, can comprise a display, for example, a screen. The display can show a user interface. The user interface can show graphical efficiency 501 of one or more workers or teams of workers in real time and/or historically.]
and wherein the real-time productivity data specifies at least one of: a quantity of tasks completed, or a quantity of tasks left to be completed. [e.g. DeWalt [0039] discloses a user interface that can display a meter showing a percentage of a project 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the use of machine learning to allocate and reallocate tasks to workers with the sensor data obtained in real-time of DeWalt in order to determine efficient processes for use in current and future projects to maximize efficiency (DeWalt abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
10.	Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knijnik in view of DeWalt and further in view of US Pub. No. 2007/0106496 (hereinafter; Ramsey).
Regarding claim 12, although Knijnik discloses using machine learning for task allocation and reallocation, Knijnik does not specifically disclose converting task data to a format for processing by the machine learning model. However, Ramsey discloses the following limitations:
The device of claim 8, wherein the one or more processors are further to: perform natural language processing on the new task data to convert the new task data to a format for processing by the trained machine learning model. [e.g. Ramsey [0038] discloses a task interface that can include a restatement method. A restatement can be a restating of the task that allows users to view the task in an easy format.] 

Regarding claim 21, although Knijnik discloses using machine learning for task allocation and reallocation, Knijnik does not specifically disclose converting task data to a format for processing by the machine-learning model. However, Ramsey discloses the following limitations:
The method of claim 1, wherein performing the natural language processing on the new task data to convert the new task data to the processed new task data comprises: formatting the processed new task data for processing by the trained machine learning model. [e.g. Ramsey [0038] discloses a task interface that can include a restatement method. A restatement can be a restating of the task that allows users to view the task in an easy format.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the use of machine learning for task allocation and reallocation of Knijnik with the restatement of tasks of Ramsey in order to help users view tasks in an easy format (Ramsey [0038]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knijnik in view of DeWalt and further in view of US Pub. No. 2019/0025773 (hereinafter; Yang).
Regarding claim 25, although Knijnik discloses historical productivity data and skills of workers, Knijnik does not specifically disclose separating data into training, validation and test datasets. However, Yang discloses the following limitations: 
The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: separate historical productivity data and historical skills data into a training set, a validation set, and a test set; [e.g. Yang [0083] discloses training of deep learning neural networks/models achieved through inputs of collection of inputs such as training, validation and testing data.]
generate the trained machine learning model using the training set; [e.g. Yang [0055] discloses using the data being handle by the deep learning model for the training process.]
test the trained machine learning model using the test set;  [e.g. Yang [0079] discloses using collected data for testing of the deep learning model.]
and validate predicted results of the trained machine learning model using the validation set. [e.g. Yang [0062] discloses using data for validation for training in order to predict accurate results.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the use of machine learning to allocate and reallocate tasks of Knijnik with the multiple dataset of Yang in order to facilitate deep learning modeling of data (Yang abstract) Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683